Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 21-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected apparatus and products, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 08/11/2022. 
		

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-20 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by JIANG (WO-2017187133-A1), hereinafter referred to as JIANG.
Regarding Claim 1, JIANG teaches a method, comprising: selecting at least a mold material and a sacrificial material (“the mould is subsequently melted to de-mould the part”, abstract); and with an additive process, defining layer-by-layer (“3D printer”, abstract), at least a portion of a mold with the mold material, wherein the mold includes at least one mold ports (Figure(s) 7), and defining at least a portion of a part cavity with the sacrificial material (abstract).  
Regarding Claim 2, JIANG teaches the method of claim 1, further comprising defining at least one fill port with the sacrificial material (abstract), wherein the fill port is coupled to the part cavity (abstract and Figure(s) 7).  
Regarding Claim 3, JIANG teaches the method of claim 2, wherein defining at least the portion of the mold with the mold material includes defining at least a portion of a part outline in the mold material or defining at the least the portion of the part cavity with the sacrificial material or both (Figure(s) 7).  
Regarding Claim 4, JIANG teaches the method of claim 3, wherein the portion of the mold defined with the mold material includes a mold infill (Figure(s) 7).  
Regarding Claim 11, JIANG teaches the method of claim 1, wherein the selecting the sacrificial material includes selecting a first sacrificial material and a second sacrificial material (“wax or resin”, Page(s) 7 Line(s) 1-5), the first and second sacrificial materials being independently sacrificial (Page(s) 7 Line(s) 1-5); and wherein defining at least the portion of the part cavity with the sacrificial material includes defining a first part cavity with the first sacrificial material and a second part cavity with the second sacrificial material (Figure(s) 7), wherein the first part cavity and the second part cavity are adjacent so that the second part cavity is bounded in part by the first sacrificial material in the first part cavity (Figure(s) 7).  
Regarding Claim 12, JIANG teaches the method of claim 11, further comprising defining at least one fill port coupled to the first part cavity with the first sacrificial material and at least one fill port coupled to the second part cavity with the second sacrificial material (Page(s) 7 Line(s) 1-10).  
Regarding Claim 13, JIANG teaches the method of claim 11, further comprising defining infill structures in at least one of the mold (Figure(s) 7), the first part cavity (Figure(s) 7), and the second part cavity with the mold material (Figure(s) 7), the first sacrificial material (Figure(s) 7), and the second sacrificial material (Figure(s) 7), respectively (Figure(s) 7).  
Regarding Claim 14, JIANG teaches the method of claim 13, further comprising, with the fill ports defined in the first sacrificial material: removing the first sacrificial material from the first part cavity (“de-moulding”, abstract); filling the first part cavity with a first part material (abstract); and processing the first part material to produce a first part (abstract).  
Regarding Claim 15, JIANG teaches the method of claim 14, further comprising, with the fill ports defined in the second sacrificial material: removing the second sacrificial material from the second part cavity (Page(s) 8 Line(s) 20-25 ); filling the second part cavity with a second part material (Page(s) 8 Line(s) 20-25); and processing the second part material to produce a second part (Figure(s) 7).  
Regarding Claim 16, JIANG teaches the method of claim 15, further comprising removing the first part and the second part from the mold (“melting the mould 12”, Page(s) 8 Line(s) 10-25).  
Regarding Claim 17, JIANG teaches the method of claim 11, wherein the first part cavity is bounded by the second sacrificial material in the second part cavity and at least one fill port is coupled to the first part cavity and extends through the second part cavity (Page(s) 8 Line(s) 10-25).  
Regarding Claim 18, JIANG teaches the method of claim 1, wherein the selecting the sacrificial material includes selecting first, second, and third sacrificial materials (Page(s) 9 Line(s) 15-25), wherein at least the first and second sacrificial materials are independently sacrificial (Page(s) 9 Line(s) 15-25); and wherein defining at least the portion of the part cavity with the sacrificial material includes defining a first part cavity with the first sacrificial material (Page(s) 9 Line(s) 15-25), a second part cavity with the second sacrificial material (Page(s) 9 Line(s) 15-25), and a third part cavity with the third sacrificial material (Page(s) 9 Line(s) 15-25), wherein the first part cavity is enclosed by the second part cavity (Page(s) 9 Line(s) 15-25), and the second part cavity is enclosed by the third part cavity (Page(s) 9 Line(s) 15-28), and the third part cavity is enclosed by the mold material (Figure(s) 7), wherein the first and third sacrificial materials are the same or different (Figure(s) 7).  
Regarding Claim 19, JIANG teaches the method of claim 18, further comprising defining fill ports coupled to the first, second, and third part cavities (Figure(s) 7), wherein the respective fill ports extend through the second part cavity,  the third part cavity, and the mold material (Figure(s) 7).  
Regarding Claim 20, JIANG teaches the method of claim 19, further comprising sequentially removing the first, second, and third sacrificial materials (Figure(s) 7), and filling each of the first, second, and third parts cavities with respective part materials to form first, seconds, and third part (Figure(s) 7).
Claim(s) 1-20 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by DONOGHUE (US-20070063378-A1), hereinafter referred to as DONOGHUE.
Regarding Claim 1, O’DONOGHUE teaches a method, comprising: selecting at least a mold material and a sacrificial material (Paragraph(s) 0081); and with an additive process, defining layer-by-layer (Paragraph(s) 0081), at least a portion of a mold with the mold material, wherein the mold includes at least one mold ports (Paragraph(s) 0026), and defining at least a portion of a part cavity with the sacrificial material (Paragraph(s) 0233).  
Regarding Claim 2, O’DONOGHUE teaches the method of claim 1, further comprising defining at least one fill port with the sacrificial material (Paragraph(s) 0233), wherein the fill port is coupled to the part cavity (Paragraph(s) 0233).  
Regarding Claim 3, O’DONOGHUE teaches the method of claim 2, wherein defining at least the portion of the mold with the mold material includes defining at least a portion of a part outline in the mold material or defining at the least the portion of the part cavity with the sacrificial material or both (Figure(s) 2 and Paragraph(s) 0007).  
Regarding Claim 4, O’DONOGHUE teaches the method of claim 3, wherein the portion of the mold defined with the mold material includes a mold infill (Paragraph(s) 0010).  
Regarding Claim 5, O’DONOGHUE teaches the method of claim 4, wherein the mold infill defined with the mold material includes one or more of a ribbed mold infill and a cellular mold infill (Paragraph(s) 0012).  
Regarding Claim 6, O’DONOGHUE teaches the method of claim 4, wherein either the portion of the part cavity defined with the sacrificial material includes a part infill or portion of the sacrificial material defines a sacrificial material infill that is a cellular or ribbed infill (Paragraph(s) 0181).  
Regarding Claim 7, O’DONOGHUE teaches the method of claim 6, wherein the fill ports contain the sacrificial material (Paragraph(s) 0181), and further comprising removing the sacrificial material from the part cavity and the fill ports (Paragraph(s) 0233).  
Regarding Claim 8, O’DONOGHUE teaches the method of claim 6, further comprising, with the fill ports (Paragraph(s) 0233), removing the sacrificial material from the part cavity (Paragraph(s) 0233).  
Regarding Claim 9, O’DONOGHUE teaches the method of claim 7, further comprising: filling the part cavity with a part material (Paragraph(s) 0233); processing the part material in the part cavity to produce the part (Paragraph(s) 0233); and separating the part from the mold (Paragraph(s) 0233).  
Regarding Claim 10, O’DONOGHUE teaches the method of claim 9, wherein the part is separated from the mold by one or more of injecting a solvent for the mold material into at least one of the mold ports (Paragraph(s) 0161), placing the mold into a liquid solvent (Paragraph(s) 0161), exposing the mold to a gas solvent (Paragraph(s) 0161), and placing the mold in a temperature chamber and melting the mold material (Paragraph(s) 0161).  
Regarding Claim 11, O’DONOGHUE teaches the method of claim 1, wherein the selecting the sacrificial material includes selecting a first sacrificial material and a second sacrificial material (Paragraph(s) 0170), the first and second sacrificial materials being independently sacrificial (Paragraph(s) 0170); and wherein defining at least the portion of the part cavity with the sacrificial material includes defining a first part cavity with the first sacrificial material and a second part cavity with the second sacrificial material (Paragraph(s) 0170), wherein the first part cavity and the second part cavity are adjacent so that the second part cavity is bounded in part by the first sacrificial material in the first part cavity (Paragraph(s) 0170).  
Regarding Claim 12, O’DONOGHUE teaches the method of claim 11, further comprising defining at least one fill port coupled to the first part cavity with the first sacrificial material and at least one fill port coupled to the second part cavity with the second sacrificial material (Paragraph(s) 0010).  
Regarding Claim 13, O’DONOGHUE teaches the method of claim 11, further comprising defining infill structures in at least one of the mold (Paragraph(s) 0010), the first part cavity (Paragraph(s) 0010), and the second part cavity with the mold material (Paragraph(s) 0010), the first sacrificial material (Paragraph(s) 0010), and the second sacrificial material (Paragraph(s) 0010), respectively (Paragraph(s) 0010).  
Regarding Claim 14, O’DONOGHUE teaches the method of claim 13, further comprising, with the fill ports defined in the first sacrificial material: removing the first sacrificial material from the first part cavity (Paragraph(s) 0010); filling the first part cavity with a first part material (Paragraph(s) 0010); and processing the first part material to produce a first part (Paragraph(s) 0010).  
Regarding Claim 15, O’DONOGHUE teaches the method of claim 14, further comprising, with the fill ports defined in the second sacrificial material: removing the second sacrificial material from the second part cavity (Paragraph(s) 0010); filling the second part cavity with a second part material (Paragraph(s) 0010); and processing the second part material to produce a second part (Paragraph(s) 0010).  
Regarding Claim 16, O’DONOGHUE teaches the method of claim 15, further comprising removing the first part and the second part from the mold (Paragraph(s) 0010).  
Regarding Claim 17, O’DONOGHUE teaches the method of claim 11, wherein the first part cavity is bounded by the second sacrificial material in the second part cavity and at least one fill port is coupled to the first part cavity and extends through the second part cavity (Paragraph(s) 0010).  
Regarding Claim 18, O’DONOGHUE teaches the method of claim 1, wherein the selecting the sacrificial material includes selecting first, second, and third sacrificial materials (“molds” Paragraph(s) 0012), wherein at least the first and second sacrificial materials are independently sacrificial (Paragraph(s) 0012); and wherein defining at least the portion of the part cavity with the sacrificial material includes defining a first part cavity with the first sacrificial material (Paragraph(s) 0010), a second part cavity with the second sacrificial material (Paragraph(s) 0010), and a third part cavity with the third sacrificial material (Paragraph(s) 0010), wherein the first part cavity is enclosed by the second part cavity (Paragraph(s) 0010), and the second part cavity is enclosed by the third part cavity (Paragraph(s) 0010), and the third part cavity is enclosed by the mold material (Paragraph(s) 0010), wherein the first and third sacrificial materials are the same or different (Paragraph(s) 0010).  
Regarding Claim 19, O’DONOGHUE teaches the method of claim 18, further comprising defining fill ports coupled to the first, second, and third part cavities (Paragraph(s) 0061), wherein the respective fill ports extend through the second part cavity,  the third part cavity, and the mold material (Paragraph(s) 0061).  
Regarding Claim 20, O’DONOGHUE teaches the method of claim 19, further comprising sequentially removing the first, second, and third sacrificial materials (Paragraph(s) 0061), and filling each of the first, second, and third parts cavities with respective part materials to form first, seconds, and third part (Paragraph(s) 0061).
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
COOPER (US-6375880-B1) teaches a method of molding with layered support segments to dissolve/melt them (abstract).
PROVITOLA (US-20040056387-A1) teaches a method of molding closed shapes with openings (abstract).
VARANKA (US-20100021638-A1) teaches a method of making a mold additively with multiple materials (abstract).
KARPAS (US-20150035200-A1) teaches dissolving with multiple materials of sacrificial molds (abstract).
TSUNOYA (US-20170252969-A1) teaches a method of making a sacrificial part with multiple layers (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743